Citation Nr: 1638862	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-36 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of a right fifth metacarpal fracture and puncture wound.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 to January 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held before a Veterans Law Judge in July 2014, but unfortunately the tape of that hearing was inaudible.  In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The RO denied the Veteran entitlement to a TDIU in an April 2014 rating decision.  Since the issuance of that decision, the Veteran, through his representative, has submitted evidence of unemployability due to his service-connected disabilities, to include the service-connected residuals of right fifth metacarpal fracture and puncture wound.  See Correspondence from the representative, received in August 2016.  Accordingly, the Board finds that, since the April 2014 rating decision's denial of entitlement to a TDIU, the Veteran has again raised the issue of entitlement to a TDIU as part of his appeal for a compensable initial rating for residuals of a right fifth metacarpal fracture and puncture wound.  Therefore, the Board finds that the issue is properly before the Board at this time, as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2015, the Board issued a decision denying entitlement to a compensable initial rating for residuals of right fifth metacarpal fracture and puncture wound.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in March 2016, the Court issued an Order granting a Joint Motion for Remand (JMR) to vacate the Board's March 2015 decision and remand the issue for additional development.

In August 2016, the Veteran, through his representative, submitted additional evidence and waived initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The record before the Board consists of a paper claims file and electronic records contained in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of a right fifth metacarpal fracture and puncture wound has been manifested by posttraumatic arthritis of the carpometacarpal (CMC) joints that is productive of painful, limited motion; the residuals of right fifth metacarpal fracture and puncture wound has not been manifested by symptomatology that equates to amputation of the right fifth finger.

2.  From November 17, 2014, the date of the Veteran's Board hearing, the Veteran had one painful scar associated with the service-connected residuals of right fifth metacarpal fracture and puncture wound.

3.  The Veteran's difficulty grasping and performing certain activities of daily living with his right hand have been medically attributed to his service-connected ulnar neuropathy and carpal tunnel syndrome, right upper extremity, associated with residuals of right fifth metacarpal fracture and puncture wound, and are compensated through his rating for that disability.

4.  The Veteran's irritability, sleep difficulties, and other psychiatric symptoms have been medically attributed to his service-connected depression, not otherwise specified with anxiety, associated with residuals of right fifth metacarpal fracture and puncture wound, and are compensated through his rating for that disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, and no higher, for residuals of a right fifth metacarpal fracture and puncture wound, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5010, 5227, 5230 (2015).

2.  From November 17, 2014, the criteria for a rating of 10 percent, and no higher, for lateral right hand scar (claimed as residuals of surgery) associated with residuals of right fifth metacarpal fracture and puncture wound, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a compensable initial rating for residuals of right fifth metacarpal fracture and puncture wound arises from his disagreement with the noncompensable initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in August 2010.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified relevant private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that, in the Remand section below, it remands the issue of entitlement to a TDIU so that the AOJ may obtain records associated with the Veteran's Social Security Administration (SSA) disability claim.  The Federal Circuit has held that, under the duty to assist provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required to obtain disability records from the SSA only if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  VA need not obtain SSA records in every case to rule out their relevance.  Id. at 1323.  In this case, there is no indication that the SSA records are relevant to the appeal for a compensable initial rating for residuals of right fifth metacarpal fracture and puncture wound.  Specifically, in this decision, the Board grants an initial rating of 10 percent for the disability, as well as a separate 10 percent rating from November 17, 2014, for the scar associated with the residuals of right fifth metacarpal fracture and puncture wound.  There is no indication that the SSA records contain evidence that would allow for ratings higher than or in addition to those provided herein.  Therefore, the Board concludes that it is not shown that the SSA records would have a reasonable possibility of helping to substantiate the Veteran's appeal further.  As such, the SSA records are not "relevant" to the appeal, and further efforts to obtain the SSA records are not warranted prior to deciding the appeal for a compensable initial rating for residuals of right fifth metacarpal fracture and puncture wound.  38 U.S.C.A. § 5103A(a)(2).

In addition, the Veteran was provided VA examinations as to the residuals of right fifth metacarpal fracture and puncture wound in March 2009 and April 2013.  The Veteran also was provided VA examinations as to his service-connected depression in November 2012 and February 2014, and examinations as to his service-connected ulnar neuropathy and carpal tunnel syndrome of the right upper extremity in October 2012 and February 2014 that include information relevant to the decision made herein.  The examiners reviewed the record, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his residuals of right fifth metacarpal fracture and puncture wound have increased in severity since the April 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  See Correspondence from the representative, received in August 2016.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his residuals of right fifth metacarpal fracture and puncture wound.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeal was identified by the Veteran or his rep.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's residuals of right fifth metacarpal fracture and puncture wound is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  Diagnostic Code 5227 provides a maximum noncompensable rating for favorable or unfavorable ankylosis of the ring or little finger on the major hand or the minor hand.  A Note to Diagnostic Code 5227 provides that ratings as amputation should be considered, and whether an additional rating is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.

38 C.F.R. § 4.71a, Diagnostic Code 5230, provides a maximum noncompensable rating for any limitation in motion of the ring or little finger on the major hand or the minor hand.

The evidence of record indicates that the Veteran has posttraumatic arthritis of the CMC joints that is related to his service-connected residuals of right fifth metacarpal fracture and puncture wound.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5010, which pertains to traumatic arthritis, is also for consideration.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code  5003.  Diagnostic Code 5003 provides a 10 percent rating for each major joint or group of minor joints involved when the limitation of motion under the appropriate diagnostic code is noncompensable, but where there is satisfactory evidence of painful motion.  Diagnostic Code 5003 further provides a 20 percent rating when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints.  38 C.F.R. § 4.45.

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Summary of the Relevant Evidence

The Veteran seeks a compensable initial rating for residuals of right fifth metacarpal fracture and puncture wound.  The Veteran's residuals of right fifth metacarpal fracture and puncture wound has been rated as noncompensable since March 30, 2007, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from March 30, 2007, the effective date for the award of service connection for residuals of right fifth metacarpal fracture and puncture wound, through the present.  See 38 C.F.R. § 3.400.

Private treatment records dated in April 2007 reflect that the Veteran reported that his hand injury from 10 to 15 years prior was still bothering him.  He was referred to another doctor for the complaints, but did not like the doctor he ended up seeing.

At the March 2009 VA hand and fingers examination, the Veteran reported that his service-connected residuals of right fifth metacarpal fracture had become progressively worse since onset and that he treated the condition with Aleve II.  The Veteran further reported reduced right hand strength and dexterity, limited motion, deformity, weakness, and stiffness, and that excess tissue of the knuckle catches on his pocket and other narrow openings when he inserts his hand into such places.  On examination, the Veteran did not have objective evidence of pain on active range of motion.  He had normal range of motion and no objective evidence of pain upon initial range-of-motion testing in the right ring finger, but had painful, weakened motion in the finger following repetitive motion.  He had objective evidence of pain and limited motion on initial range-of-motion testing of the right little finger.  The examiner noted deformity in the form of angulation at the right metacarpophalangeal joint of the little finger.  The Veteran had pain and reduced strength and dexterity in the right hand that rendered the Veteran unable to use the right hand to write or manipulate.  An X-ray of the right hand revealed mild deformity of the fifth metacarpal with no significant arthropathic change or other abnormality.

VA treatment records show that in June 2010, the Veteran had 4 out of 5 strength in finger abduction and adduction and an inability to fully extend the 5th PIP joint.  The Veteran reported numbness, tingling, and pain in the wrist and forearm.  A December 2010 X-ray of the right hand showed deformity at the base of the fifth metacarpal due to old healed fracture with secondary arthrosis in the fifth carpometacarpal joint, as well as a fracture of uncertain age in the palmar margin of the middle phalanx of the small finger with limitation of extension at the PIP joint.  Later in December 2010, the Veteran underwent fusion of the right small and ring finger joints.  A February 2011 X-ray of the right hand showed fusion of the hamate metacarpal joints stabilized by two plates.  In April 2011, the Veteran reported increased irritability and lack of sleep due to intensification of pain in the right hand and due to complications in the process of obtaining a divorce.  In August 2011, the Veteran reported pain in the ulnar side of the right hand, which was believed to be due to hardware and tendons rubbing on plates.  In January 2012, the Veteran had a well-healed surgical scar on the right hand, but he was tender to palpation over the hardware.  He also had a snapping or clicking of the tendon over the hardware.  In March 2012, he underwent a procedure to remove the implants from the fourth and fifth metacarpal joints.

At the October 2012 VA peripheral nerves examination, the Veteran reported numbness of the right index finger and thumb and loss of feeling in the right ring and little fingers.  He further reported constant and intermittent pain in the right upper extremity.  On examination, he had reduced right wrist strength, but normal right grip strength.  He also had moderate incomplete paralysis of the right radial, median, and ulnar nerves.  The Veteran had scars of the right hand, but none were painful or unstable, or measured greater than 39 square centimeters.

At the November 2012 VA mental disorders examination, the Veteran endorsed depressed mood, anxiety, panic attacks twice per month, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, suicidal ideation, compulsive rituals, impaired impulse control, intermittent inability to perform activities of daily living, appetite disturbances, and feelings of hopelessness and guilt or worthlessness.  Remarks in the examination report reveal that the examiner attributed the psychiatric symptoms to the Veteran's disabilities of the right upper extremity.

VA treatment notes dated in November 2012 indicated that the Veteran reported that his carpal tunnel syndrome had resolved following a procedure, but that he was still concerned with ulnar-sided pain at the base of the fourth and fifth metacarpal joints.  An X-ray showed healing screw holes and good cortices in the metacarpal joints.  A March 2013 X-ray of the right hand showed unchanged appearance and degenerative changes in the 5th DIP joint.

At the April 2013 VA hand and fingers examination, the Veteran reported constant pain in the dorsal and palmar aspects of the right hand, characterized as moderate burning pain, associated with numbness and tingling.  He denied swelling, heat, redness, or evidence of infection.  On examination, the Veteran had limited motion with a gap of less than one inch of the right ring and little fingers and no objective evidence of painful motion.  The Veteran had no additional limitation in motion following repetitive-use testing.  The Veteran also had weakened movement and deformity of the little finger.  He had normal right grip strength.  He did not have ankylosis of the hand or fingers.  The Veteran had scars of the right hand, but none were painful or unstable, or measured greater than 39 square centimeters.  The examiner opined that the Veteran's right hand functioning is not so diminished that amputation with prosthesis would equally serve him.  The examiner noted that the Veteran has degenerative joint disease of the right fifth DIP joint, and opined that it is not at least as likely as not that the condition is related to the service-connected residuals of right fifth metacarpal fracture and puncture wound.  As a rationale for the opinion, the examiner explained that degenerative joint disease is often the result of the normal aging process and that the mild severity of the Veteran's condition indicates that it would have likely developed without military service.  Furthermore, the fact that the degenerative joint disease of the DIP joint is not proximal to the residuals of right fifth metacarpal fracture and puncture wound also weighs against a finding of a relationship between the two conditions.  However, the examiner also noted, "It is not possible to differentiate symptoms exclusively associated with residuals of right fifth metacarpal fracture."

At the February 2014 VA mental disorders examination, the Veteran endorsed chronic sleep impairment and difficulty adapting to stressful circumstances.  On mental status examination, the Veteran had a stable affect.  The Veteran described his typical mood as "pretty decent, depends on my pain level . . . for the most part the medication I'm on works fairly well, not the bear I used to be."  The Veteran denied prolonged periods of depressed mood, feelings of hopelessness, and suicidal ideation.  He did not describe prominent anxiety and denied panic attacks.  He endorsed irritability as a response to pain.

At the February 2014 VA peripheral nerves examination, the Veteran reported tingling and burning in the right hand that is aggravated by putting his hand and wrist on surfaces.  He further reported constant and intermittent pain, paresthesias, and numbness in the right upper extremity.  On examination, he had normal right grip strength.  He also had mild incomplete paralysis in the left ulnar nerve.

At the November 2014 Board hearing, the Veteran testified that his residuals of right fifth metacarpal fracture are manifested by painful, limited motion in the right hand.  He also testified that the scar associated with the condition is itself painful.

A May 2015 VA treatment note reflects that the Veteran reported ulnar nerve symptoms.  On testing, he had 4 out of 5 grip strength and finger abductions on the right side.

Analysis

The Veteran is in receipt of a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  In addition, there is no indication in the record that the service-connected residuals of right fifth metacarpal fracture and puncture wound results in disability more nearly approximating amputation of the finger.  Specifically, the Veteran has shown motion and other functioning in the right fifth finger on examination.  Therefore, the evidence preponderates against a compensable rating being warranted on the basis of equivalence to amputation or on any other basis under Diagnostic Code 5227.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227.

Furthermore, as a noncompensable rating is the maximum rating available under Diagnostic Code 5230, the Board finds that a compensable rating may not be assigned for the residuals of right fifth metacarpal fracture and puncture wound under Diagnostics Code 5230.

However, the evidence of record reflects that the Veteran's residuals of right fifth metacarpal fracture and puncture wound has been manifested by posttraumatic arthritis of the right CMC joints that is productive of painful, limited motion.  Specifically, the record shows that the Veteran has painful, limited motion in the right fourth and fifth fingers related to the posttraumatic arthritis of the CMC joints.  The Veteran also has a history of fusion of the right fourth and fifth CMC joints, as well as removal of painful and otherwise limiting hardware from those joints.  As noted above, for the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities will be considered involvement of a group of minor joints.  38 C.F.R. § 4.45.  Therefore, the Veteran's right fifth metacarpal fracture and puncture wound is manifested by painful, limitation of a minor joint group.  Accordingly, the Board finds that the criteria for a 10 percent initial rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, have been met.

The Board further finds that the criteria for a higher initial rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010, have not been met.  Specifically, a 20 percent rating is provided under Diagnostic Code 5010 when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  However, in this case, the Veteran's residuals of right fifth metacarpal fracture and puncture wound manifests in involvement of only one minor joint group: the interphalangeal, metacarpal, and carpal joints.

In that regard, the Board notes that the parties to the March 2016 JMR agreed that the Board should determine whether the April 2013 VA examination is adequate for rating purposes in light of the April 2013 VA examiner's contradictory medical findings.  Specifically, the examiner opined that the Veteran's degenerative joint disease of the right fifth digit was not related to his service-connected residuals of right fifth metacarpal fracture and puncture wound, but then stated, "It was not possible to differentiate symptoms exclusively associated with the right 5th metacarpal fracture."  However, as discussed in the paragraph above, for the Veteran to meet the criteria for a higher 20 percent rating under Diagnostic Code 5010, the record would have to show involvement of two or more minor joint groups.  The interphalangeal, metacarpal, and carpal joints are all part of the same minor joint group.  See 38 C.F.R. § 4.45.  Therefore, even if the Veteran's degenerative joint disease of the right DIP joint of the fifth digit were considered in rating his residuals of right fifth metacarpal fracture and puncture wound, he would still have painful, limited motions in only one minor joint group, and would not meet the criteria for a higher 20 percent rating under Diagnostic Code 5010.  As a remand to clarify any consistency in the April 2013 VA examination would not result in additional benefit to the Veteran, the Board finds that such a remand is not warranted.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board further finds that from November 17, 2014, the date of the November 2014 Board hearing, the Veteran is entitled to a separate 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Specifically, the Veteran testified at the hearing that a scar associated with the service-connected residuals of right fifth metacarpal fracture and puncture wound was painful.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  The Board further finds that a rating in excess of 10 percent is not warranted under the diagnostic codes pertaining to scars, 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, because the record does not show, and the Veteran does not contend, that the scar of the right hand associated with the residuals of right fifth metacarpal fracture and puncture wound is deep or nonlinear.  The record also does not show that the Veteran has three or more unstable or painful scars or scars with an area or areas of at least 39 square centimeters.  The Board additionally finds that the Veteran was not entitled to a compensable rating prior to November 17, 2014, because the record does not reflect reports of painful or unstable scars prior to that date.  Finally, the Board notes that the Veteran is compensated for pain relating to residuals of right fifth metacarpal fracture under Diagnostic Code 5010 and for pain relating to his right hand scar under Diagnostic Code 7804.  However, the record shows that the pain from the residuals of right fifth metacarpal fracture has a different etiology and functional impact than the pain from the right hand scar.  Thus, the Veteran's multiple ratings for pain are not based on the same disability under various diagnoses, and do not constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of right fifth metacarpal fracture and puncture wound with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's residuals of right fifth metacarpal fracture and puncture wound is manifested by pain and limited motion of the fingers.  In addition, from November 17, 2014, the Veteran had a painful scar associated with the residuals of right fifth metacarpal fracture and puncture wound.  The ratings provided under Diagnostic Codes 5010 and 7804 expressly contemplate those manifestations.

The Board observes that the parties to the March 2016 JMR noted that, in November 2010, the Veteran reported difficulty with activities of daily living due to his right hand condition, to include any activity that required grasping small items.  In addition, the Veteran has reported increased irritability, lack of sleep, and inability to grip things adequately with his right hand due to the residuals of right fifth metacarpal fracture and puncture wound.  The parties agreed that such factors are for consideration in determining whether referral for an extra-schedular rating is warranted.  The Board has considered the factors discussed in the March 2016 JMR.  The Veteran's reported difficulty grasping and weakened grip strength in the right hand have been medically attributed to his service-connected ulnar neuropathy and carpal tunnel syndrome, right upper extremity, associated with residuals of right fifth metacarpal fracture and puncture wound, by the VA peripheral nerves examiners.  He is compensated for those manifestations through his rating for the service-connected ulnar neuropathy and carpal tunnel syndrome, right upper extremity.  As to his reported irritability, difficulty sleeping, and other psychiatric manifestations, such have been medically attributed to his service-connected depression, not otherwise specified with anxiety, associated with residuals of right fifth metacarpal fracture and puncture wound, by the VA mental conditions examines.  He is compensated for those manifestations through his rating for the service-connected depression, not otherwise specified with anxiety.  As all manifestations associated with the residuals of right fifth metacarpal fracture and puncture wound have been medically attributed to other service-connected disabilities and have been compensated through the ratings for those other service-connected disabilities, they are not for consideration in rating the Veteran's residuals of right fifth metacarpal fracture and puncture wound.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, doing so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

In that regard, the Board notes that the Veteran's ratings for the service-connected depression and ulnar neuropathy are effective November 9, 2011.  To the extent the Veteran seeks ratings for his difficulty grasping and weakened grip strength, irritability, difficulty sleeping, and other psychiatric symptoms prior to November 9, 2011, such is, in essence, a claim for entitlement to an earlier effective date for the ratings assigned to the associated service-connected disabilities.  The Veteran has not perfected an appeal of the issue of entitlement to such earlier effective dates to the Board.  Therefore, the issue is not before the Board at this time, and is not for consideration.  38 C.F.R. § 20.200.

Accordingly, the Board finds that the evidence does not present such an exceptional disability picture that the available schedular rating for the residuals of right fifth metacarpal fracture and puncture wound is inadequate.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the Veteran's residuals of right fifth metacarpal fracture and puncture wound have been manifested by posttraumatic arthritis of the CMC joints that is productive of painful, limited motion.  However, the residuals of right fifth metacarpal fracture and puncture wound have not been manifested by symptomatology that equates to amputation of the right fifth finger.  In addition, from November 17, 2014, the date of the Veteran's Board hearing, the Veteran had one painful scar associated with the service-connected residuals of right fifth metacarpal fracture and puncture wound.  At no time during the relevant rating period was the disability manifested by symptoms more closely approximating the criteria for higher or additional ratings.  Accordingly, the criteria for an initial rating of 10 percent, and no higher, under 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230, and 5010, are met.  Additionally, the criteria for a rating of 10 percent, and no higher, under 38 C.F.R. § 4.118, Diagnostic Code 7804, are met from November 17, 2014.  The Board finds no basis in the record for staged rating of the Veteran's service-connected residuals of right fifth metacarpal fracture and puncture wound pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks higher or additional ratings than those granted herein, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 10 percent rating, and no higher, for residuals of right fifth metacarpal fracture and puncture wound, is granted subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating of 10 percent rating, and no higher, for lateral right hand scar (claimed as residuals of surgery) associated with residuals of right fifth metacarpal fracture and puncture wound, is granted subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to a TDIU.  Several treatment notes in the VA treatment records dated in 2013 and 2014 make reference to the Veteran's ongoing claim for SSA disability benefits.  As such, there is an indication in the record that the Veteran applied for SSA disability benefits.  The SSA records are relevant to the issue of entitlement to a TDIU as they very likely include evidence pertaining to the Veteran's employability.  However, VA has not yet made appropriate efforts to obtain the SSA records and associate them with the record.  See 38 C.F.R. § 3.159(c)(2).  The issue must therefore be remanded so that the SSA records may be requested and associated with the record.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the record, and the Veteran must be notified accordingly.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


